DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1 and 16, of a touch window for a touch sensor “wherein the touch member (100) comprises: a touch panel (110) having a front surface and a rear surface, the front surface configured to be pressed by a user, a printed portion (120) printed on the rear surface of the touch panel, and a non-conductive sheet (130) attached to the printed portion, the non-conductive sheet being configured to block electrical conduction between the plurality of conductive printed portions caused by the printed portion (Fig. 4)” is not found in the prior art along with the rest of the limitations of claims 1 and 16.
The closest in the art is Heimann (US 20090107829 A1).
Heimann teaches a touch window for a touch sensor comprising a touch member, conductive printed portions, and a non-conductive film (Figs. 2 and 3, [0028]-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER D MCLOONE/Primary Examiner, Art Unit 2692